DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a program or a plurality of programs arranged such that when executed by a computer system or one or more processors it/they cause the computer system or the one or more processors to operate in accordance with the method of claim 10.Thus the claim is directed to software per se, hence is nonstatutory.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a system processing unit configured to execute system processing in claim 1, a playback processing unit configured to execute video playback processing in claim 1, a person detection unit configured to detect a change from a first detection state in which a person is present in claim 1, an operation control unit configured to instruct the system processing unit to cause an operating state of the system to make a transition in claim 1, an operation control unit configured to instruct the system processing unit to activate the operating state of the system in claim 1, a playback control unit configured to instruct the playback processing unit to start playback of a video in claim 1, playback control unit is configured to instruct the playback processing unit to stop the video being played back in claim 2, playback control unit is configured to set a playback position and instruct the playback processing unit to start playback of the video in claim 3, system processing unit is configured to execute login processing in claim 4, playback control unit is configured to instruct the playback processing unit to start playback of the video in claim 4, person detection unit is further configured to detect a change from the second detection state to the first detection state in claim 5, operation control unit is configured to determine that the predetermined condition is satisfied and instructs the system processing unit to activate the operating state in claim 5, playback control unit is configured to set a playback position and instructs the playback processing unit to start playback of the video in claim 6, playback control unit is configured to instruct the playback processing unit to start playback of the video in claim 7, person detection unit is configured to detect whether a person is present in claim 8, person detection unit is configured to detect  a change in a distance in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “playback processing unit configured to execute video playback processing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the video playback processing. The use of the term “execute” is not adequate structure for performing the video playback processing because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “person detection unit configured to detect a change from a first detection state in which a person is present” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the detection. The use of the term “detect” is not adequate structure for performing the detection because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “operation control unit configured to instruct the system processing unit to cause an operating state of the system to make a transition and … configured to instruct the system processing unit to activate the operating state of the system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the operation. The use of the term “instruct” is not adequate structure for performing the operation because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “playback control unit configured to instruct the playback processing unit to start playback of a video” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the instruct operation. The use of the term “instruct” is not adequate structure for performing the instruct operation because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “playback control unit is configured to instruct the playback processing unit to stop the video being played back” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the instruct operation. The use of the term “instruct” is not adequate structure for performing the instruct operation because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “playback control unit is configured to set a playback position” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the position setting. The use of the term “set” is not adequate structure for performing the position setting because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “person detection unit is further configured to detect a change from the second detection state to the first detection state” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the detection. The use of the term “detect” is not adequate structure for performing the detection because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “selection device is adapted to select one of the calculated solutions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the solution selection. The use of the term “select” is not adequate structure for performing the solution selection because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “operation control unit is configured to determine that the predetermined condition is satisfied” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the determination. The use of the term “determine” is not adequate structure for performing the determination because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “person detection unit is configured to detect whether a person is present” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the detection. The use of the term “detect” is not adequate structure for performing the detection because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “person detection unit is configured to detect  a change in a distance” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the detection. The use of the term “detect” is not adequate structure for performing the detection because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structures to perform the claimed functions regarding to execute video playback processing, detect a change from a first detection state in which a person is present, instruct the system processing unit to cause an operating state of the system to make a transition, instruct the system processing unit to activate the operating state of the system, instruct the playback processing unit to start playback of a video. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to instruct the playback processing unit to stop the video being played back. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to set a playback position and instruct the playback processing unit to start playback of the video. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to instruct the playback processing unit to start playback of the video. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to detect a change from the second detection state to the first detection state, determine that the predetermined condition is satisfied and instructs the system processing unit to activate the operating state. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to set a playback position and instructs the playback processing unit to start playback of the video. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to instruct the playback processing unit to start playback of the video. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to detect whether a person is present. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to detect  a change in a distance. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (hereinafter “Nagaya”) (US 20100295839 A1) in view of ONO et al (hereinafter “ONO”) (US 20150006927 A1) and further in view of Rosenberg (US 20060256133 A1).
As to claim 1, 10-11, Nagaya teaches a system and method for playback processing, comprises:
a system processing unit configured to execute system processing based on a system; a playback processing unit configured to execute video playback processing in the system processing; a person detection unit configured to, detect a change from a first detection state to a second detection state in which no person is present; an operation control unit configured to instruct the system processing unit to cause an operating state of the system to make a transition to a first operating state in which at least part of the system processing is limited when the change from the first detection state to the second detection state is detected by the person detection unit [Abstract, 0030, 00581, 0069].
Nagaya teaches a system and method that allow for the determination of human presence in a room where content is being presented. Nagaya does not explicitly teaches detect a change from a first detection state in which a person is present within a predetermined detection range and instruct the system processing unit to activate the operating state of the system from the first operating state based on a fact that a predetermined condition is satisfied.
However, ONO teaches a human body detection technique for switching an electric power mode. Especially, ONO teaches detect a change from a first detection state in which a person is present within a predetermined detection range to a second detection state in which no person is present, cause an operating state of the system to make a transition to a first operating state in which at least part of the system processing is limited when the change from the first detection state to the second detection state is detected by the person detection unit and instruct the system processing unit to activate the operating state of the system from the first operating state based on a fact that a predetermined condition is satisfied [Fig. 7] [0003, 0030-0032, 0052-0064].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of ONO with the teachings of Nagaya for the purpose of determining whether user is present within a predetermined detection range to transition computing device into a low power mode and activate the operating state of the device from the low power mode based on a fact that a predetermined condition is satisfied.
Nagaya teaches a system and method that allow for the determination of human presence in a room where content is being presented, and if recorded media were being viewed, the playback could be automatically paused when a viewer leaves the room, and resume the video when the user is watching the image display device again. Nagaya does not explicitly teaches instruct the playback processing unit to start playback of a video with reference to a playback position at a first timing of the first period in response to activation of the operating state of the system from the first operating state when the video was being played back at the first timing of the first period.
However, Rosenberg teaches a system and method for playback processing, especially, Rosenberg teaches upon resume of video play after a user away event, starts from a moment in time in the video stream that is prior to the moment in time when it was halted therefore rewinding the video stream by some amount of time [0007, 0045, 0059-00612].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Rosenberg with the teachings of Nagaya and ONO for the purpose of rewind the video playback from the previous halt point upon user return and resume the playback since a time lag between user away detection and halt operation.
As to claim 2, Rosenberg teaches the playback control unit is configured to instruct the playback processing unit to stop the video being played back according to a last timing of the first period [0059-0061].
As to claim 3, Rosenberg teaches the playback control unit is configured to set, as the playback position at the first timing of the first period, a playback position obtained by rewinding the video by a length of time corresponding to at least a part of the video played back during the first period, and instruct the playback processing unit to start playback of the video with reference to the set playback position [0059-0061].
As to claim 4, ONO teaches a human body detection technique for switching an electric power mode comprising execute login processing based on an instruction from the operation control unit for activation from the first operating state [0052-0064]. Rosenberg teaches the playback control unit is configured to instruct the playback processing unit to start playback of the video with reference to the playback position at the first timing of the first period according to timing of user return [0059-0061].
As to claim 5, ONO teaches detect a change from the second detection state to the first detection state, and when the change from the second detection state to the first detection state is detected by the person detection unit, the operation control unit is configured to determine that the predetermined condition is satisfied, and instructs the system processing unit to activate the operating state of the system from the first operating state [0052-0064].
As to claim 7, Rosenberg teaches the playback control unit is configured to instruct the playback processing unit to start playback of the video from a playback position obtained by rewinding the video by a predetermined length of time from the playback position at the first timing of the first period [0059-0061].
As to claim 8, ONO teaches the person detection unit is configured to detect whether a person is present within the predetermined detection range or not based on a detection result of distance to an object present within the predetermined detection range [0052-0064].
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya in view of ONO and Rosenberg, and further in view of Lemarchand (US 20180157376 A1).
As to claim 9, ONO teaches the person detection unit is configured to determine whether the person is present within the predetermined detection range or not [0052-0064]. Nagaya and ONO and Rosenberg do not explicitly teach detect a change in a distance varying with breathing of a person present within the predetermined detection range to determine whether the person is present within the predetermined detection range or not.
However, Lemarchand teaches a system and a method for detecting human presence, especially, Lemarchand teaches detect a change in a distance varying with breathing of a person present within the predetermined detection range to determine whether the person is present within the predetermined detection range or not [Abstract, 0018, 0027-0031].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Lemarchand with the teachings of Nagaya and ONO and Rosenberg for the purpose of determining whether human presence based on the breathing of a person.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Wouhaybi et al., US 20140340992 A1, discloses systems and method that allow for the determination of human presence in a room where content is being presented. The audio that is associated with the content may be captured, along with the audio that is being generated collectively by whatever sources may be in the room including the presentation of the content. Features may be extracted from both the content audio and the room audio. These features may then be compared, and the differences may be quantified. If the differences are significant, then human presence may be inferred.
Shintani, US 20100107184 A1, discloses a method for monitoring a television system viewer's status involves monitoring a field of view encompassing a viewer environment using a camera sensitive to light in the infrared (IR) spectrum; identifying a pair of bright spots in the IR spectrum that are spaced by a spacing consistent with spacing of a pair of human eyes; monitoring at least one characteristic of the spots to ascertain a status of a television system viewer; and at the television system, taking an action that affects an operational characteristic of the television system on the basis of the ascertained status of the television system viewer.
Lee et al., US 20080013802  A1, discloses automatically controlling the function of application software, according to the result of user characteristics identification, whether to pause or resume the function of application software is determined. the characteristics of the user are retrieved and then identified, so as to obtain the current status of the user and then automatically determine whether to pause or resume the execution of the function
However, none of the references taken individually or in combination teaches the combination of limitations found in the claim 6.  Specifically the cited references do not teach “when giving an instruction to start playback of the video according to the timing of completion of the login processing, the playback control unit is configured to set, 5as the playback position at the first timing of the first period, a playback position obtained by rewinding the video by a length of time corresponding to a part of the video played back during a second period from when the change from the second detection state to the first detection state is detected until the login processing is completed, and by the length of time corresponding to the part of the video played back during the first period, and instructs the playback processing unit to start playback of the video with reference to the set playback position”, when considered in view of the other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0058] Another typical power saving control operation for audio/video output, which is performed by the image display device 100, will now be described. When, for instance, the user leaves a room where the image display device is placed or falls asleep so that the power saving mode persists for a period of longer than predefined, it is possible to not only stop the video decoding process, but also use the following method to temporarily halt the reproduction of video and resume the reproduction of video when the user is watching the image display device again.
        
        2 [0061] In some embodiments of the present invention, the video stream that resumes playing upon a returned glance is not the same moment in time in the video stream at which it was halted. This is because the user has generally looked away some number of seconds before the video stream was halted by the control software. For example in common embodiments the user must look away for 6 seconds before the video was halted, thus the user missed 6 seconds of video content prior to the software automatically pausing the video play. Because a paid advertisement may be short, for example only 30 seconds, missing 6 seconds may be significant. Thus the software of the present invention may be configured such that the video stream, upon resume of play after a look-away, starts from a moment in time in the video stream that is prior to the moment in time when it was halted. This is generally referred to as rewinding the video stream by some amount of time. Thus the software of the present invention may be configured to rewind the video stream by some amount of time, generally an amount equal to or shortly longer than the look-away threshold. In some embodiments the software is configured to rewind the video stream upon a resumed gaze by an amount equal to the look away threshold. This causes the video to resume playing from the last moment in time viewed by the user. In other embodiments the software is configured to add a short amount of time to the look away threshold such that additional viewing context is provided to the user so that he or she gets the full impact of the missed material. For example, in some embodiments two seconds may be added to the look away threshold. This added amount of time is referred to herein as the Added Rewind Time. Thus upon a returned gaze the video is rewinded by an amount equal to the look away threshold plus the added rewind time. The video then resumes playing from that previous point in time.